UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 LAWRENCE PARKER,
                                Petitioner,
                                                            20-CV-0421 (CM)
                    -against-
                                                            ORDER OF DISMISSAL
 SUPT. LEROY FIELDS JR.,
                                Respondent.

COLLEEN McMAHON, Chief United States District Judge:

       Petitioner, currently incarcerated at Fishkill Correctional Facility, brings this pro se

petition for a writ of habeas corpus under 28 U.S.C. § 2254 challenging his June 19, 2019

conviction in the New York Supreme Court, Bronx County. By order dated February 3, 2020, the

Court granted Petitioner’s request to proceed in forma pauperis. For the following reasons, the

Court dismisses the action without prejudice to Petitioner’s filing a new habeas corpus petition

after he fully exhausts his state court remedies.

                                    STANDARD OF REVIEW

       The Court may entertain a petition for a writ of habeas corpus on “behalf of a person in

custody pursuant to the judgment of a State court only on the ground that he is in custody in

violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a).

Under Rule 4 of the Rules Governing § 2254 Cases, the Court has the authority to review and

dismiss a § 2254 petition without ordering a responsive pleading from the state, “[i]f it plainly

appears from the petition and any attached exhibits that the petitioner is not entitled to relief in

the district court.” Rules Governing § 2254 Cases, Rule 4; see Acosta v. Nunez, 221 F.3d 117,

123 (2d Cir. 2000). The Court is obliged, however, to construe pro se pleadings liberally and

interpret them “to raise the strongest arguments they suggest.” Triestman v. Fed. Bureau of

Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted)
(emphasis in original); see Green v. United States, 260 F.3d 78, 83 (2d Cir. 2001). Nevertheless,

a pro se litigant is not exempt “from compliance with relevant rules of procedural and

substantive law.” Triestman, 470 F.3d at 477 (quoting Traguth v. Zuck, 710 F.2d 90, 95 (2d Cir.

1983)).

                                          BACKGROUND

          In October 2010, after a jury found Petitioner guilty of second-degree robbery, a Bronx

County trial court sentenced him to 20 years to life. Petitioner appealed the decision, and the

Appellate Division, First Department, affirmed the conviction in a 3-2 split decision. People v.

Parker, 135 A.D.3d 52 (1st Dep’t 2015). Petitioner sought and obtained leave to appeal from the

Court of Appeals, and on June 28, 2018, that court reversed and ordered a new trial,

“conclud[ing] that, because the record fail[ed] to establish that the trial court provided counsel

with meaningful notice of the precise contents of two substantive jury notes in discharge of a

core obligation under [Criminal Procedure Law] 310.30, a mode of proceedings error occurred

and a new trial must be ordered.” People v. Parker, 32 N.Y.3d 49 (2018). Petitioner states that he

accepted a plea offer, and on June 19, 2019, the trial court sentenced him to 3½ to 7 years’

incarceration.

          While Petitioner’s appeal with the Court of Appeals was pending, he filed in the Bronx

County trial court a motion to vacate his judgment under N.Y. C.P.L. § 440.10, claiming that he

received ineffective assistance of counsel. He also filed a motion to vacate his sentence under

N.Y. C.P.L. § 440.20, claiming that the trial court improperly sentenced him as a persistent




                                                  2
violent felony offender. The trial court held both motions in abeyance, pending the Court of

Appeals’ decision, but never ruled on the motions after the Court of Appeals ordered a new trial. 1

       After pleading guilty, Petitioner filed a notice of appeal on July 11, 2019, and “the case is

in route to Appellate Division First Dept.” (ECF No. 2 at 22.)

       Petitioner now raises four grounds challenging his June 19, 2019 conviction, namely:

(1) his lawyer was ineffective during the plea negotiations; (2) his lawyer failed to file motions

or inquire about Petitioner’s § 440 motions; (3) his lawyer failed to resubmit a speedy trial

motion under N.Y. C.P.L. § 30.30; (4) Petitioner pleaded guilty “under ‘extreme’ ‘duress’”;

(5) Petitioner pleaded guilty to an “illegal” plea agreement “because Robbery 3rd degree was

trial ordered dismissed during the first trial in June 2010”; and (6) his lawyer failed to object to

the trial court’s reading into the record the dismissed counts, which were later provided to the

Parole Board, causing the Board to “hit [Petitioner] with [a one year] hold because of the illegal

plea deal.” (ECF No. 2 at 7-10.)

       Petitioner seeks release from custody.

                                           DISCUSSION

       A state prisoner must exhaust all available state remedies before filing a petition for a

writ of habeas corpus under § 2254. 28 U.S.C. § 2254(b); see Rose v. Lundy, 455 U.S. 509, 510

(1982). This exhaustion doctrine means that the state courts must be given the first opportunity to

review constitutional errors associated with Petitioner’s confinement. O’Sullivan v. Boerckel, 526

U.S. 838, 844-45 (1999). A petitioner may satisfy the exhaustion requirement by fairly

presenting his claims through a state’s established appellate review process. Id. “A petitioner has


       1
         Petitioner also raised these claims in a supplemental brief, which he filed with the Court
of Appeals, but that court never addressed them, most likely because it reversed his conviction
on other grounds.

                                                  3
‘fairly presented’ his claim only if he has ‘informed the state court of both the factual and legal

premises of the claim he asserts in federal court.’” Dorsey v. Kelly, 112 F.3d 50, 52 (2d Cir.

1997) (quoting Daye v. Attorney General, 696 F.2d 186, 191 (2d Cir. 1982)).

       Here, Petitioner states that he filed a notice of appeal on July 11, 2019, and that the

appeal is pending. Because he has not fully exhausted his state court remedies, this petition is

filed prematurely. 2 After exhausting his state court remedies, Petitioner must file any new federal

habeas corpus petition within one year of any decision issued by the Court of Appeals. See 28

U.S.C. § 2244(d)(1).

                                          CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Petitioner and note service

on the docket.

       The Court dismisses the petition without prejudice as prematurely filed. See 28 U.S.C.

§ 2254(b).

       Because Petitioner has not at this time made a substantial showing of a denial of a

constitutional right, a certificate of appealability will not issue. See 28 U.S.C. § 2253.




       2
         In order to exhaust any issues for purpose of habeas corpus review, Petitioner must
appeal his judgment of conviction to the New York State Supreme Court, Appellate Division.
N.Y. Crim. P. L. § 460.70. Should that court’s decision adversely affect Petitioner, he must seek
leave to appeal to the New York Court of Appeals, the highest state court. Id. at § 460.20; see
Bagley v. LaVallee, 332 F.2d 890, 892 (2d Cir. 1964). Should Petitioner file new motions under
N.Y. C.P.L. § 440, and/or other collateral motions, he must show that those grounds have been
completely exhausted by seeking leave to appeal to the New York State Supreme Court,
Appellate Division. Ramos v. Walker, 88 F. Supp. 2d 233 (S.D.N.Y. 2000).

                                                  4
       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:   February 21, 2020
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                5
